DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 5-11, 13-20, 29 and 30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Applicants claim that the purge gas supply module includes a flow rate control member “directly connected to the outlet of the purge gas supply source”, but this is not supported.  Applicants figure 1 and related text indicates that the purge gas supply source is 263 which is connected to the flow rate control member 265 by a pipe as depicted.  The claim language applied includes further that a purge gas supply pipe is “directly connected” to the flow rate control member therefore the connection of 263 and 265 as being “direct” is not supported.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 –3, 5-11, 13-20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra (20030200925) in view of Park (2002/0007790) and Moffat (2007/0231485).
	Vaartstra teaches an apparatus for manufacturing an oxide film, comprising:
- a lower chamber reaction space (see space including substrate 16 per Fig. 2), 
- a susceptor in the reaction space, see 18, 
- a chamber lid and gas distribution module, see 46 and the lid is the top portion of the chamber above that,
- an intermediate connection point external to the chamber lid, the connection point is the point above 54 that leads into the chamber
- a first source container module, see 40/42 connected to the first gas injection port, comprising a first source gas having a first vapor pressure, 
- a first carrier gas supply module connected to the first source container, see 44, 
- a second source container module connected to the first gas injection port via the intermediate connection point, see 43.
	The use of the first source container having a different vapor pressure than the second source container is an intended use of the apparatus but, in any case the silica and source is understood to have a greater vapor pressure as it requires only a vaporizer and not a bubbler [0043].
	The teachings include a force gas supply module connected to the second source container module, wherein the force gas supply module (48) is connected to the second source container module at a gas path between the second source container module in the first gas injection port as depicted (see where gas lines including valves 55 and 56 meet).
	To further clarify, the first gas injection port receives the first gas the first carrier gas the second source gas and the force gas together as a mixed source gas via the intermediate connection point where the intermediate connection point is the connection point where the gas flows from 53, 55, and 56 all converge.  The first carrier gas supply and the force gas supply are separated from each other as depicted.
	The first source container module is configured as claimed, wherein it includes an input port connected to the first carrier gas supply module (44) (through valve 50) and an output port connected to the intermediate connection point, while the second source container module includes an output port connected to the force gas supply module and does not have an input port connected to the force gas supply module.
	The teachings further include a valve directly connected to the intermediate connection point – see 53 or 54, connected to the first gas injection point via a pipe.
	Vaartstra teaches all elements of the claim except for the purge gas supply module, second gas injection port and reactant gas supply module connected to the gas injection ports and does not explicitly depict a second source container heating means.
	
In regard to the purge gas supply module, the use of a purge gas supply module is an intended use of the apparatus, but, in any case each of the sources 40/42 include a purge gas supply module (see each of 44) that is connected to the intermediate connection point.  It is noted that the duplication of parts is further obvious as per MPEP 2144.04 VI. B. so, if any further purge and/or gas devices was required, it would have been further obvious to add such devices in the interest of supplying one or more other and/or additional gases to the system.  For further clarification, the purge gas supply module includes a source 44, a flow rate control member is 51 which is connected “directly to the outlet” (in the same manner as per instant specification) and also a flow rate control member (see valve 51) – the valve controls the flow rate and the pressure by controlling whether flow is allowed through or not (at least) and a purge gas supply pipe connected between the flow rate control member 51 and the intermediate connection point without being directly connected to the first source container module.  It is further noted that wherein the valve is 54 and 53 interrupts the claimed purge gas supply pipe, this is in any way consistent with applicants description of the flow rate control member being directly connected to the outlet as noted above.
In the alternative in regard to the purge gas, Vaartstra teaches that H2O and/or H2O2 may be supplied from source 48.  In the case of both materials being provided, it would have been further obvious to duplicate the source 48 and accompanying connecting valves and pipes (see obviousness of duplication of parts per above), It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the apparatus of Vaartstra in order to include a supply or H2O and H2O2 as the teachings include that either or both are supplied.  The teachings generally include duplicating portions (see sources 40/42/44) and therefore it would have been further obvious to duplicate the hardware in order to supply the gases based on the complete teachings.  The initial source 48 is addressed above – the duplicate source 48 meets the requirements of the purge gas supply module wherein the source is 48 and is connected to an outlet and has a flow rate control member (valve 56) directly connected to source (see explanation of direct connection above) and includes a pipe directly connected to the valve without being connected to the first source container module (see wherein there is a pipe from the flow rate control member 56 directly to the valve.  
In regard to the “purge gas”, that is an intended use as previously discussed.  In any case, Vaartstra teaches gases such as H2O.  It is understood that H2O, for example, could be a purge gas, particularly wherein a “purge gas” is not limited – any gas that acts to purge a different gas meets the requirement of a purge gas, but additionally water under conditions that would not evoke a reaction would meet the requirements of being an inactive purge gas, for example if used during a chamber cleaning to remove residual elements from the chamber.
	Park teaches an apparatus for forming a thin film, the apparatus includes a showerhead with first and second gas injection ports, see figure 4, gas lines 121 and 122.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the first and second gas lines of Park in the apparatus of Vaartstra as it would allow for more flexibility in any process performed in the chamber. 
	In regard to the heating means that surrounds and heats the second source container, Vaartstra exemplifies 43 (i.e. the second source container) as a silicon source, while not depicting a heater, teaches that the source is provided in a liquid state in one embodiment – but fails to teach the details of the source.  
	Moffat teaches that a liquid silane is operably vaporized in a vaporizer/source that includes a heater surrounding it, see Fig. 1 and [0031-33], wherein the source 110 includes heater 118.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the source (vaporizer) of Moffat to provide a liquid silane source in the apparatus of Vaartstra as the teachings include the use of a liquid but provides no details of such a source, and Moffat teaches an operable source for the same.  
	Regarding claim 2, Vaartstra teaches a purge gas supply module, see 44 that feeds into the alternate of the bubblers 40.
	Regarding claim 3, the claim limitations are broad because wherein the combined art teaches a first carrier gas as noted, it would be understood to control the flow rate, and wherein the vapor density is also controlled by the force/inert gas, the claim limitations are met.  Furthermore, and alternatively the claim limitations are drawn to an intended use of the apparatus and wherein there is no distinct structure claimed the apparatus of the combined prior art is capable of meeting the intended use.
	Regarding claim 5, the use of any particular gases in the gas lines is an intended use of the apparatus and therefore the requirements are met.
	Regarding claim 6, the claim requirements are met as depicted in the structure of Vaartstra, see the pipes connecting the modules.
	Regarding claim 7, the teachings include a first branch pipe connected to the gas injection pipe and further a pipe between the gas injection pipe in the first source container module as depicted. The second source gas supply has a pipe between the noted source and the first branch pipe, see wherein the pipe from valve 55 feeds into a second source gas supply pipe. The force gas supply module there by feeds gas into that pipe through valve 56.
	Regarding claim 8, as per the instant claim, the first source container module is addressed above. The first carrier gas supply comprises a first carrier gas supply pipe connected to the input source, see where the pipe goes in through valve 50. It further comprises a source which is labeled 44. The system includes a first flow rate control member in the first carrier gas supply pipe that is valve 50. To the extent that it might be considered that a flow rate control member requires a mass flow meter or mass flow controller, the examiner takes official notice that such devices are pervasive in the art for controlling the flow of any gas in a film forming apparatus.
	The requirement for an organic substance is an intended use of the apparatus.
Regarding claim 9, as per above with the first source container module the second source container module hasn’t output port as claimed, the use to vaporize any particular material is intended use of the apparatus as described above. In regard to the flow rate control members, the teachings include the described valves which meet the requirement thereof, but as with claim 8, examiner takes official notice that mass flow meters or controllers are pervasive in the art and would have been obvious modifications to the apparatus for the purpose of flow control.
	Regarding claim 10, the teachings do not explicitly specify where the force gas supply pipe is relative to the second flow rate control member and gas injection pipe,  however as per MPEP 2144.04 IV. C., a rearrangement of parts is obvious without a showing of criticality. To form the system such as in the manner claimed would not derive any unexpected and critical benefit as set forth per the specification.
	Regarding claims 11 and 12, the use of any reactant gas is intended use wherein the claims do not specifically require the presence of the reactant gas.  In further regard to claim 11, Examiner takes official notice that plasma processes are well known in the art and it would have been further obvious to generate a plasma and/or to include the plasma structure in the apparatus.  
	Regarding claims 13, 15, 16, and 19, the use of any particular compounds in the system is an intended use of the apparatus and therefore the requirements are met.  If it were determined that the particular sources are required as per the apparatus claims, Examiner takes official notice that the claimed gases are well known in the art and would have been obvious to apply in the prior art system forming an operable layer.
Regarding claim 14, the teachings include a third source container, see alternate bubbler 40/42 per the figure. The second carrier gas supply is connected in the same way as described above with the first source container module.
Regarding claims 17 and 20, the use of the apparatus is an intended use of the system (as described above and not repeated here) and since the prior art is capable of the same use, the limitations are met.
Regarding claim 18, as per MPEP 2144.04 VI. B., the duplication of parts is prima facia obvious as per MPEP 2144.04 VI. B.  To add an additional (or more) source container module(s) would be obvious over the prior art and further duplication of parts – there is no demonstration of criticality in adding a fourth container.
Regarding claims 29 and 30, the first source gas and the carrier gas are mixed in the first source container see wherein it is a bubbler with the source gas being carried by the carrier gas. The second source gas and force gas are mixed in the pipe where they meet after valves 55 and 56 as depicted.  Claim 30 is an intended use of the apparatus but wherein the teachings show that the first mix source gas and second mixed source gas enter through the same inlet the use for a mixed gas supply are operable under the teachings of the prior art and therefore the limitations are met.

Response to Arguments
	Applicants arguments are not persuasive.  Initially it is noted that applicants try to specifically claim the invention around the prior art by requiring “direct connections” but do not support the direct connection of the purge gas supply to the outlet.  While this would call into question interpretation of any claimed “direct” connection (i.e. does “direct” include wherein there is a pipe/conduit between the two elements?), the art was applied as closely as possible to applicants language and support thereof.  
	Applicants claims are drawn to multiple gas lines feeding into a chamber – Vaartstra teaches multiple lines and also further, as applied above, teaches multiple sources feeding the chamber through a common connection point, and also teaches multiple modules to provide different sources, therefore making obvious the duplication of such sources such as 48.  The addition of additional lines to a gas supply system for a chamber is not particularly patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715